DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 and 16 pitch control unit and propeller control system have sufficient structure immediately following the term to obviate any 35 USC 112f interpretation.  Claim 16 l 3 controller is taken as known to a PHOSITA as an electronic computer replete with non-transitory memory, processor, input output unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,16 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Calkins et al US 2019/0031319 (note different inventors and different assignee).
In Re 1, Calkins teaches 

a plurality of propeller blades (150 para 46) rotatable about the axial direction and spaced apart along the circumferential direction, each propeller blade of the plurality of propeller blades rotatable through a plurality of blade angles about respective pitch axes each extending in the radial direction (para 48);
a pitch actuation assembly (202 para 48) for adjusting the plurality of propeller blades through the plurality of blade angles and including a propeller dome (166) defining a chamber (fig 3 para 49); and 
a pitch control unit (204 para 57), comprising: 
at least one electrohydraulic servovalve (232 para 60) operable to selectively allow a flow of hydraulic fluid to or from the propeller dome of the pitch actuation assembly (para 61) and when hydraulic fluid is not located at an inlet port of the at least one electrohydraulic servovalve an oil starvation condition is defined (low oil pressure para 58); and 
at least one valve (242) selectively fluidly coupling the propeller dome to the inlet port of the at least one electrohydraulic servovalve (fig 3 para 65)(at least all figs and paras).

In Re 16, Calkins teaches per the above mapping of in re 1 above and additionally as mapped below:
A method for controlling a variable pitch propeller assembly driven by a powerplant (100), the powerplant defining an axial direction and a radial direction and comprising a controller, the variable pitch propeller assembly having a plurality of propeller blades rotatable about the axial direction and adjustable about respective pitch axes each extending along the radial direction, a propeller control system 47326904-US-2 comprising 88

primary control valve (232) and a 
secondary control valve (270) both communicatively coupled with 
the controller (250), the primary control valve and the secondary control valve each configured to selectively control a flow of hydraulic fluid to or from the pitch actuation assembly, the method comprising: 
operating the powerplant; 
controlling, by the controller, the secondary control valve adjustable between a constant speed mode, a feather mode, and a reverse mode to selectively allow a controlled amount of hydraulic fluid to or from the pitch actuation assembly (paras 54,76,77); and 
selectively diverting, during an oil starvation condition (low oil pressure para 58 and protection mode para 70), hydraulic fluid from a propeller dome of the variable pitch propeller assembly via at least one valve (240).

Allowable Subject Matter
Claims 2-12,17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not anticipate nor render obvious claims 2,5,17,19 one way check valve and pitch lock valve in a sophisticated variable pitch propeller assembly with oil starvation protection nor motivation to modify prior art references to arrive at the identified claimed invention with above features in combination with the other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.